DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/7/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings are objected to because Figures 1-9 are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (US 8967159).
Claim 1: Jenkins discloses a hair styling apparatus (10) comprising: a top arm (28) and a bottom arm (18) each having a handle end (22 & 32) and a tip end opposite the handle end (see annotations), the top arm and the bottom arm are rotatably connected at the handle ends via a hinge joint (12) for relative movement from an open position to a closed position (Col 5, 45-62; see Figs 1 & 6-7). A top heating plate (50) disposed on the top arm adjacent the top arm’s tip end (see Figs 1 & 5) and having a 

    PNG
    media_image1.png
    230
    681
    media_image1.png
    Greyscale

	Claim 2: Jenkins further discloses the top main surface and bottom main surface being generally rectangular with a width dimension and a length dimension that is illustrated to be longer than the width dimension (see Figs 1-5) and the top main surface and bottom main surface complementarily curve with a radius of curvature perpendicular to the width dimension all along the curve (see Figs 1 & 5). 
Claims 3-4: Jenkins further discloses the top arm includes a top housing (see annotations) operably attached to the top heating plate (see Figs 1 & 5) at the top arm’s tip end, the top housing including a handle portion at the top arm’s handle end (see annotations). The top housing curves as it extends away from the handle end towards the tip end (see Figs 1 & 5). The bottom arm includes a bottom housing (see annotations) operably attached to the bottom heating plate (see Figs 1 & 5) at the bottom arm’s tip end, the bottom housing including a handle portion at the bottom arm’s handle end, the bottom housing curves as it extends away from the handle end towards the tip end (see Figs 1 & 5). 

    PNG
    media_image2.png
    265
    643
    media_image2.png
    Greyscale

	Claim 5: Jenkins further discloses that both the top and bottom plate are heated by the power module via convection or conduction (Col 6, 62-Col 7, 13) and a heating element or coil (Col 7, 4-9) provided in both arms in thermal communication with the top and bottom heating plates (Col 6, 62-Col 7, 13).
Claim 11: Jenkins discloses a hair styling apparatus (10) comprising: a top arm (28) and a bottom arm (18) each having a handle end (22 & 32) and a tip end opposite the handle end (see annotations), the top arm and the bottom arm are rotatably connected at the handle ends via a hinge joint (12) for relative movement from an open position to a closed position (Col 5, 45-62; see Figs 1 & 6-7). A top heating plate (50) disposed on the top arm adjacent the top arm’s tip end (see Figs 1 & 5) and having a top main surface, and a bottom heating plate (48) disposed on the bottom arm adjacent the bottom arm’s tip end and having a bottom main surface (see Figs 1 & 5). In the closed position, the bottom main surface of the bottom heating plate contacts the top main surface of the top heating plate (Col 5, 45-62; see Figs 1-7). The top main surface and the bottom main surface complementarily curve (see Fig 5; Col 7, 14-25) as they extend away from the handle end towards the tip end (see Figs 1 & 5). The top main surface and bottom main surface each having a width dimension and a length dimension that is illustrated to be longer than the width dimension (see Figs 1-5) and the top main surface and bottom main surface complementarily curve with a radius of curvature perpendicular to the width dimension all along the curvature (see Figs 1 & 5).
Claims 12-13: Jenkins further discloses the top arm includes a top housing (see annotations) operably attached to the top heating plate (see Figs 1 & 5) at the top arm’s tip end, the top housing including a handle portion at the top arm’s handle end (see annotations). The top housing curves as it extends away from the handle end towards the tip end (see Figs 1 & 5). The bottom arm includes a bottom housing (see annotations) operably attached to the bottom heating plate (see Figs 1 & 5) at the bottom arm’s tip end, the bottom housing including a handle portion at the bottom arm’s handle end, the bottom housing curves as it extends away from the handle end towards the tip end with this curvature also being perpendicular to the width dimension all along the bottom housing’s curvature (see Figs 1 & 5). 
Claim 14: Jenkins further discloses that both the top and bottom plate are heated by the power module via convection or conduction (Col 6, 62-Col 7, 13) and a heating element or coil (Col 7, 4-9) provided in both arms in thermal communication with the top and bottom heating plates (Col 6, 62-Col 7, 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 8967159) in view of Washington (US 20150173480).
Claims 6 and 15-16: Jenkins discloses the inventions of claims 1 and 11 and discloses the invention essentially as claimed except for at least one UV light source provided in at least one of the top and the bottom arm with the light source located proximal to a light-transmitting area of the top plate or the bottom plate such that in the closed position hair received between the top main surface and the bottom main surface receive light energy from the light source. 
Washington, however, discloses a heated hair styling apparatus (1) including a top arm (2) and a bottom arm (3) hinged (17) together at a handle end (20+20’) of the apparatus for allowing relative movement of the arms between an open and a closed position [0049] with both the top arm and the bottom arm including a heater (9) [0054] and each of the top arm and the bottom arm including at least one [0060] light source (10) [0054] located proximal the respective heating plate such that in the closed position, hair received between the top main surface and the bottom main surface receives light energy from the light source [0044 & 0054] and the light source can be a UV source [0066-0067]. Washington indicates that a combination of light sources and heat together in a hair styling apparatus allow for lower temperature styling thereby reducing heat damage to the hair [0044]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair styler of Jenkins by providing each arm with a series of UV light sources in view of Washington in order to allow a user to style their hair at lower temperatures thereby avoiding damage from excess heat.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 8967159) in view of Washington (US 20150173480) and Fereyre (WO 2014096691).
Claims 7-9: Jenkins discloses the invention of claim 1 and discloses the invention essentially as claimed except for at least one light source provided in at least one of the top and the bottom arm with the light source located proximal to a light-transmitting area of the top plate or the bottom plate such that in the closed position hair received between the top main surface and the bottom main surface receive light energy from the light source with a magnet and Hall-effect sensor combination that generate a signal indicating the arms are in the closed or open position, one of the magnet and Hall-effect sensor being in the tip end of the top arm and the other disposed in the tip end of the bottom arm and a control circuit configured to turn off the light source a predetermined time after receiving the signal that the arms are in the open position (note that no time is “a predetermined time” of zero). 
Washington, however, discloses a heated hair styling apparatus (1) including a top arm (2) and a bottom arm (3) hinged (17) together at a handle end (20+20’) of the apparatus for allowing relative movement of the arms between an open and a closed position [0049] with both the top arm and the bottom arm including a heater (9) [0054] and each of the top arm and the bottom arm including at least one [0060] light source (10) [0054] located proximal the respective heating plate such that in the closed position, hair received between the top main surface and the bottom main surface receives light energy from the light source [0044 & 0054] and the light source can be a UV source [0066-0067]. The light source is turned on and off using a magnetic reed switch [0068] requiring one magnetic element in the tip end of each arm so that when the arms are in the closed position, the light source is powered on [0068] and this means that when the arms are in the open position, the light source turns off because the reed switch is not activated when the arms are open only when closed [0068]. Washington indicates that “in at least one embodiment the switch for the light source comprises a magnet” meaning that Washington teaches using magnetic switches with a corresponding control circuit [0077] for turning the light source [0068] and the heaters of the device [0079] on and off. Washington indicates that a combination of light sources and heat together in a hair styling apparatus allow for lower temperature styling thereby reducing heat damage to the hair [0044]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair styler of Jenkins by providing each arm with a series of light sources and a magnetic switch in the tip ends of each arm for turning the light sources on and off based on the position of the arms in view of Washington in order to allow a user to style their hair at lower temperatures thereby avoiding damage from excess heat and to automate the on and off control of the styler.
Modified Jenkins discloses the invention essentially as claimed except for the magnetic switch comprising a magnet and Hall-effect sensor. 
Fereyre, however, teaches a heated hair styler (100) [0001] having two pivotable [0035] arms (see Fig 1) each carrying heating plates (4 & 5, Fig 1) in addition to an absorbent element (10) that receives liquid through a pump housed in the styler [0036 & 0042]. Fereyre teaches that it is known to use both reed switches [0043] and Hall-effect sensors in combination with a magnet [0043] placed in the tip ends of the arms of a hair styler (Page 21, first paragraph) in order to control operation of the device and its components by opening and closing arms [0042-0043] are known equivalent switching means for the various powered components [0042-0043]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the magnet switch as a Hall-effect sensor and magnet rather than as a reed switch in view of Fereyre since Fereyre teaches these to be art recognized equivalents. Note the control circuit turning off the light source after receiving the signal also constitutes the control circuit turning off the at least one light source a predetermined amount of time after receiving the signal because: a) circuits are not instant it would take some fraction of a second to turn off and b) even if we were to round the circuit response time to zero seconds, that is still “a predetermined amount of time”. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 8967159) in view of Washington (US 20150173480), Fereyre (WO 2014096691) and Warner (US 20040206368).
Claim 10: Jenkins discloses the invention of claim 1 and discloses the invention essentially as claimed except for at least one light source provided in at least one of the top and the bottom arm with the light source located proximal to a light-transmitting area of the top plate or the bottom plate such that in the closed position hair received between the top main surface and the bottom main surface receives light energy from the light source with a magnet and Hall-effect sensor combination that generate a signal indicating the arms are in the closed or open position, one of the magnet and Hall-effect sensor being in the tip end of the top arm and the other disposed in the tip end of the bottom arm and a control circuit configured to turn off the light source a predetermined time after receiving the signal that the arms are in the closed position.
Washington, however, discloses a heated hair styling apparatus (1) including a top arm (2) and a bottom arm (3) hinged (17) together at a handle end (20+20’) of the apparatus for allowing relative movement of the arms between an open and a closed position [0049] with both the top arm and the bottom arm including a heater (9) [0054] and each of the top arm and the bottom arm including at least one [0060] light source (10) [0054] located proximal the respective heating plate such that in the closed position, hair received between the top main surface and the bottom main surface receives light energy from the light source [0044 & 0054] and the light source can be a UV source [0066-0067]. The light source is turned on and off using a magnetic reed switch [0068] requiring one magnetic element in the tip end of each arm so that when the arms are in the closed position, the light source is powered on [0068] and this means that when the arms are in the open position, the light source turns off because the reed switch is not activated when the arms are open only when closed [0068]. Washington indicates that “in at least one embodiment the switch for the light source comprises a magnet” meaning that Washington teaches using magnetic switches with a corresponding control circuit [0077] for turning the light source [0068] and the heaters of the device [0079] on and off. Washington indicates that the heaters and lights can be controlled together [0078] or each heater and light array can be independent [0079] meaning independently controlled; the apparatus is able to operate in at least two different modes [0077] including first and second sensors for measuring temperature and/or hair wetness [0077]. Washington teaches providing light sources and heat together in a hair styling apparatus as well as a control system for varying the parameters of operation in order to allow a user to irradiate the hair when a crosslinking composition containing a photocatalyst [0080] is used on the hair and in order to allow for a lower temperature styling thereby reducing heat damage to the hair [0044]. 
Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair styler of Jenkins by providing each arm with a series of light sources and a magnetic switch in the tip ends of each arm for turning the light sources on and off via the control system based on the closed or open position of the arms in view of Washington in order to allow a user to style their hair at lower temperatures thereby avoiding damage from excess heat and to automate the on and off control of the styler.
Modified Jenkins discloses the invention essentially as claimed except for the magnetic switch comprising a magnet and Hall-effect sensor and the control circuit configured to turn off the light source a predetermined time after receiving the signal that the arms are in the closed position.
Fereyre, however, teaches a heated hair styler (100) [0001] having two pivotable [0035] arms (see Fig 1) each carrying heating plates (4 & 5, Fig 1) in addition to an absorbent element (10) that receives liquid through a pump housed in the styler [0036 & 0042]. Fereyre teaches reed switches [0043] and a Hall-effect sensor in combination with a magnet [0043] to be equivalent means for controlling operations of the various components of the device by opening and closing arms [0042-0043] are known equivalent switching means for the various powered components [0042-0043]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the magnet switch as a Hall-effect sensor and magnet combination rather than as a reed switch in view of Fereyre since Fereyre teaches these to be art recognized equivalents. 
It is again noted that Washington indicates providing the control system with a series of sensors to adjust the operating parameters of the device [0077] depending on feedback from the sensors during use [0077] and modified Jenkins discloses providing the Hall-effect sensor and magnet combination of Washington and the control system of Washington in the straightener of Jenkins. Modified Jenkins discloses the invention essentially as claimed except for the control circuit turning off the at least one light source a predetermined amount of time after receiving the signal that the arms are in the closed position.
Warner, however, discloses an apparatus for treating hair to achieve a permanent straightening of the hair involving application of a photo-reactive composition to the hair [0027-0028] following irradiation of the hair [0032] by a series of light sources [0048] formed on the optionally heated plates [0048] of the two armed hair straightener (see Fig 4). Warner explicitly indicates that it is known to irradiate hair with a photo-reactive composition for a finite amount of time [0005-0006 & 0010] in order to crosslink the particular composition. Warner teaches it is known that when working with photo-reactive compositions, the hair should only be irradiated for a finite amount of time using hair straighteners to avoid damage to the hair being treated. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the control circuit configured to turn off the light source(s) a predetermined amount of time after receiving the signal that the arms are in the closed position in view of Warner since Warner teaches irradiating the hair for a finite amount of time when using it with photo-reactive compositions and so it would be obvious to provide the control circuit with a timer or timing circuit for turning off the light after a finite irradiation time in view of Warner who teaches this to be necessary when working with photo-reactive compositions and because Washington teaches providing lights on hair straightening plates for curing photo-reactive compositions and teaches a control system capable of turning these lights on and off based on arm position and sensor signals received by the control system. The proposed modification is to modify the control circuit of modified Jenkins to turn off the light source a predetermined amount of time after receiving the signal indicating that the arms are closed in order to limit the amount of time the hair is irradiated as taught is necessary by Warner.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 8967159) in view of Washington (US 20150173480) as applied to claim 16 above and further in view of Fereyre (WO 2014096691).
Claims 17-19: modified Jenkins discloses the invention of claim 16 and discloses the invention essentially as claimed except for a magnet and Hall-effect sensor combination that generate a signal indicating the arms are in the closed or open position and a control circuit configured to turn off the light source a predetermined time after receiving the signal that the arms are in the open position (note that no time is “a predetermined time” of zero). 
Fereyre, however, teaches a heated hair styler (100) [0001] having two pivotable [0035] arms (see Fig 1) each carrying heating plates (4 & 5, Fig 1) in addition to an absorbent element (10) that receives liquid through a pump housed in the styler [0036 & 0042]. Fereyre teaches that it is known to use both reed switches [0043] and Hall-effect sensors in combination with a magnet [0043] placed in the tip ends of the arms of a hair styler (Page 21, first paragraph) in order to control operation of the device and its components by opening and closing arms [0042-0043] are known equivalent switching means for the various powered components [0042-0043]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the magnetic switch as a Hall-effect sensor and magnet rather than as a reed switch in view of Fereyre since Fereyre teaches these to be art recognized equivalents. Note the control circuit turning off the light source after receiving the signal also constitutes the control circuit turning off the at least one light source a predetermined amount of time after receiving the signal because: a) circuits are not instant it would take some fraction of a second to turn off and b) even if we were to round the circuit response time to zero seconds, that is still “a predetermined amount of time”. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US 8967159) in view of Washington (US 20150173480) as applied to claim 16 above and further in view of Fereyre (WO 2014096691) and Warner (US 20040206368).
Claim 20: modified Jenkins discloses the invention of claim 16 and discloses the invention essentially as claimed except for the magnetic switch comprising a magnet and Hall-effect sensor and the control circuit configured to turn off the light source a predetermined time after receiving the signal that the arms are in the closed position.
Fereyre, however, teaches a heated hair styler (100) [0001] having two pivotable [0035] arms (see Fig 1) each carrying heating plates (4 & 5, Fig 1) in addition to an absorbent element (10) that receives liquid through a pump housed in the styler [0036 & 0042]. Fereyre teaches reed switches [0043] and a Hall-effect sensor in combination with a magnet [0043] to be equivalent means for controlling operations of the various components of the device by opening and closing arms [0042-0043] are known equivalent switching means for the various powered components [0042-0043]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the magnet switch as a Hall-effect sensor and magnet combination rather than as a reed switch in view of Fereyre since Fereyre teaches these to be art recognized equivalents. 
It is again noted that Washington indicates providing the control system with a series of sensors to adjust the operating parameters of the device [0077] depending on feedback from the sensors during use [0077] and modified Jenkins discloses providing the Hall-effect sensor and magnet combination of Washington and the control system of Washington in the straightener of Jenkins. Modified Jenkins discloses the invention essentially as claimed except for the control circuit turning off the at least one light source a predetermined amount of time after receiving the signal that the arms are in the closed position.
Warner, however, discloses an apparatus for treating hair to achieve a permanent straightening of the hair involving application of a photo-reactive composition to the hair [0027-0028] following irradiation of the hair [0032] by a series of light sources [0048] formed on the optionally heated plates [0048] of the two armed hair straightener (see Fig 4). Warner explicitly indicates that it is known to irradiate hair with a photo-reactive composition for a finite amount of time [0005-0006 & 0010] in order to crosslink the particular composition. Warner teaches it is known that when working with photo-reactive compositions, the hair should only be irradiated for a finite amount of time using hair straighteners to avoid damage to the hair being treated. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Jenkins by providing the control circuit configured to turn off the light source(s) a predetermined amount of time after receiving the signal that the arms are in the closed position in view of Warner since Warner teaches irradiating the hair for a finite amount of time when using it with photo-reactive compositions and so it would be obvious to provide the control circuit with a timer or timing circuit for turning off the light after a finite irradiation time in view of Warner who teaches this to be necessary when working with photo-reactive compositions and because Washington teaches providing lights on hair straightening plates for curing photo-reactive compositions and teaches a control system capable of turning these lights on and off based on arm position and sensor signals received by the control system. The proposed modification is to modify the control circuit of modified Jenkins to turn off the light source a predetermined amount of time after receiving the signal indicating that the arms are closed in order to limit the amount of time the hair is irradiated as taught is necessary by Warner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772